Title: From Alexander Hamilton to Samuel Henshaw, 10 April 1791
From: Hamilton, Alexander
To: Henshaw, Samuel


Philadelphia, April 10, 1791. “Your letter of the 15th of March duly came to hand.… I wish you not to consider it as mere compliment, when I say, that the light in which your character stands could not fail to have brought you into view in that arrangement. And could you be minutely acquainted with every circumstance that in the President’s mind inclined the ballance a different way, you would find no reason to be dissatisfied with the estimation in which you have been held. You are well aware that in a comparison of the pretensions of men of merit collateral considerations may often be justly allowed to turn the scale.…”
